Citation Nr: 1423654	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This claim has been previously remanded by the Board in June 2011 and February 2013.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations were conducted in June 2009 and June 2011.  Both examiners stated that they were unable to give an opinion without resorting to speculation, and specifically referenced the lack of audiogram upon separation from service.  However, neither of these examiners discussed the September 1974 treatment note in the Veteran's service treatment records in which the Veteran complained of pain in his ear, and the treating physician recorded an impression of otitis media.  The agency of original jurisdiction (AOJ) should obtain an addendum opinion upon remand that discusses this notation.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (opinions based on inaccurate factual premise have no probative value).  

The claims folder should also be updated to include VA treatment records compiled since June 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Little Rock, Arkansas, and all associated outpatient clinics, to obtain treatment records for the Veteran dated after June 6, 2008.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Forward the Veteran's entire claims file to an examiner who has not opined on this matter before for an addendum opinion.  The examiner must review the entire claims file, including this remand and the other remands of record.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to his period of active service.  The examiner's attention is drawn to the September 1974 notation in the service treatment records indicating that the Veteran complained of pain in the right ear, and recording an impression of otitis media.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue on appeal, service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



